781 So.2d 1146 (2001)
Harold R. SHERIFF, Appellant,
v.
Michael W. MOORE, et al., Appellee.
No. 1D00-1928.
District Court of Appeal of Florida, First District.
March 15, 2001.
*1147 Harold R. Sheriff, pro se, for Appellant.
Robert A. Butterworth, Attorney General; Karen M. Holland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Harold Sheriff, the appellant, seeks review of a denial of his petition for writ of habeas corpus for lack of jurisdiction. The Bay County circuit court denied the petition because the appellant was incarcerated in Jackson County when he filed the petition. However, the circuit court in the county where the appellant is detained does not have jurisdiction to review a plea from a differing county. See Leichtman v. Singletary, 674 So.2d 889 (Fla. 4th DCA 1996). Thus, as the appellant attacked his plea in his petition, the trial court incorrectly denied the petition for lack of jurisdiction.
In any event, the appellant's petition for writ of habeas corpus should have been denied. The issues raised in the petition could have and should have been made on direct appeal. See Dennis v. State, 769 So.2d 511(Fla. 5th DCA 2000); Hendrix v. Pingree, 381 So.2d 334 (Fla. 1st DCA 1980). Furthermore, the appellant raises arguments on events occurring before entry of his plea. Therefore, the appellant is precluded from raising these arguments in a petition for habeas corpus. See Stano v. State, 520 So.2d 278, 280 (Fla.1988); Parker v. State, 603 So.2d 616 (Fla. 1st DCA 1992).
AFFIRMED.
ERVIN, WEBSTER and LEWIS, JJ., concur.